Exhibit 10.7
 
 
 
[businesswirelogo.jpg]



 
March 23, 2011
 
C. Christian Kirley
Bigelow Income Properties
4801 Main Street, Suite 1000 Kansas City, MO 64112
 
Re:           Agreement for Business Wire, Inc. to Provide XBRL Services
 
Dear Chris,
 
Business Wire is pleased to offer Bigelow Income Properties, LLC. ("Company")
Business Wire's XBRL Services ("Services") on the following terms:
 
For the period commencing April 1, 2011 and ending May 31, 2012, Business Wire
will provide the following Services to Bigelow Income Properties, LLC. for
$7,500.00 (as long as the financials remain at the same level of simplicity as
reviewed in March 2011) to be invoiced upon commencement of work.
 

   1. Business Wire will map Bigelow Income Properties, LLC.'s consolidated
financial statements with the appropriate GAAP taxonomy elements, compliant with
the latest XBRL taxonomy. All four consolidated statements will be mapped.
Additionally, Business Wire will map The Notes to the Statements on a block
level as prescribed by the SEC    2.  Business Wire will create, as needed,
specific elements of those line items that do not match up to the taxonomy
definitions using industry best practices. Also created during the taxonomy
extension step; presentation, label, and calculation linkbases.    3. Business
Wire will provide a spreadsheet for review of the general and extended XBRL  
 4. Business Wire will collaboratively review Its work with Bigelow Income
Properties, LLC. and update the mapping documents as necessary. We will then
repeat Step 3 (above) and 4 (herein) as many times as necessary.    5. For
quality assurance Imposes, Business Wire will tag Bigelow Income Properties,
LLC.'s financials, will validate all work with XBRL-compliant validation
software, ensure proper rendering through the SEC's Viewer and test file with
the SEC.    6. Business Wire will produce for Bigelow Income Properties, LLC.
XBRL exhibit files for the following SEC filings.

   a. 10-Q for the period ending June 30, 2011    b.  10-Q for the period ending
September 30, 2011    c.  10-K for period ending December 31, 2011    d. 10-Q
for the period ending March 31, 2012



These files will conform to SEC validation checks.

   7. Business Wire will perform routine maintenance on the Bigelow Income
Properties, LLC.'s taxonomy (making additions/deletions to reflect the course of
normal business since the last filing, but not to reflect significant changes
such as mergers, acquisitions, consolidations or divestitures).

                                                    





For the period commencing June 1, 2012 and ending May 31, 2013, Business Wire
will provide the following Services to Bigelow Income Properties, LLC. for
$6,000.00 (as long as the financials remain at the same level of simplicity as
reviewed in March, 2011) to be Invoiced upon commencement of the detailed
tagging of the Footnotes and Schedules, which Is anticipated to begin in the 3"I
quarter of 2011.


 
 

--------------------------------------------------------------------------------

 
 
 

  1. Business Wire will perform routine maintenance and update the Bigelow
Income Properties, LLC.'s taxonomy as described above. Additionally, we will map
the financial statement footnotes and schedules on a detailed level as
prescribed by the SEC.   2. We will validate all work with XBRL-compliant
validation software.   3. Business Wire will produce for Bigelow Income
Properties, LLC. XBRL exhibit files for the following SEC filings.



a.       10-Q for the period ending June 30, 2012
b.       10-Q for the period ending September 30, 2012
c.       10-K for period ending December 31, 2012
d.       10-Q for the period ending March 31, 2013
These files will conform to SEC validation checks.
 
All other products and services provided by Business Wire and not expressly set
forth herein or in another Business Wire agreement will be billed at published
rates.
 
By signing below, Bigelow income Properties, LLC. agrees to use Business Wire
for these Services exclusively during the Term and accepts and agrees to all of
the Terms and Conditions on the following pages. This Agreement and all its
Terms and Conditions are confidential.
 
[businesswiresignpage.jpg]



 


 






















 


 
 


 
 


 


 
 

--------------------------------------------------------------------------------

 


 
Business Wire XBRL Services Terms and Conditions
 
 
Business Wire provides XBRL Services, as defined on Page 1 of this Agreement.
Company wishes to have Business Wire provide those Services to Company pursuant
to this Agreement, which consists of the cover page and the Terms and Conditions
under which Business Wire is willing to provide the Services to Company
(collectively, this 'Agreement"). Unless otherwise amended as set forth herein,
this Agreement is the complete and exclusive understanding and agreement between
the parties and supersedes any oral or written proposal, agreement or other
communication between the parties regarding Business Wire's provision of
Services to Company. Notwithstanding the foregoing, this Agreement does not
supersede any prior agreement regarding the provision of other services by
Business Wire to Company.
 
A. License, Acknowledgements and Warranties.
To provide time for initial mapping of Company's consolidated financial
statements in Year 1 and of the financial statement footnotes and schedules in
Year 2, Company will inform Business Wire at least 3 weeks in advance of
Company's initial anticipated date in Year 1 and in Year 2 for filing materials
Company will submit to Business Wire for provision of Services. Thereafter,
Company will provide the rnaterials to be tagged via the Services at least 24
hours prior to each subsequent anticipated filing date. Company grants Business
Wire the right to use, display, copy, reproduce, reformat, translate, archive,
edit, modify, adapt, publish, excerpt, create derivative works of and distribute
(at or after filing) all such materials and any other materials submitted to
Business Wire (collectively, "Materials') and such other rights as may be
necessary for Business Wire to perform its obligations and exercise its rights
under this Agreement.
 
Company warrants and represents that the content of all Materials will be
accurate and original; that Company owns all right, title and interest In and to
those Materials, or has sufficient rights, whether by implication, estoppel, or
otherwise, to grant Business Wire the rights discussed in this Agreement.
Company represents and warrants that the Materials will not violate or infringe
upon any rights worldwide of other persons; that the material does not contain
any viruses, scripts, macros or programs, or links to scripts, macros or
programs; and that the Materials comply with all applicable laws and
regulations, including without limitation all applicable securities laws and
regulations.
 
Company understands and agrees that Materials submitted via Business Wire's
website (the "Site") or any other use of Business Wire services are also subject
to the Terms of Use at www.BusinessWire.com.
 
B. Pricing and Payment Terms. Prices for the Services are as provided on Page 1
and do not include any revisions, restatements or amendments required by
Company. Additional services will be priced at Business Wire's applicable rates
for those services. Failure to provide at least 3 weeks prior notice of
Company's initial anticipated filing date in both Year 1 and Year 2, and/or
failure to submit materials for tagging via the Services at least 24 hours prior
to the anticipated filing deadline, may subject Company to additional charges
for overtime and other expenses incurred to provide expedited Services. Payment
terms are net due upon receipt, and charges become overdue after 30 days. If the
account becomes delinquent, Company acknowledges and agrees that
 
Business Wire may demand payment of the balance owed in full, with accrued
interest according to applicable laws and late charges. If Company's banking
institution does not honor any payment to Business Wire due to insufficient
funds, Company agrees to pay Business Wire a processing fee equivalent to US
$25.00 per Incident.
 
In the event of a default on the balance owed, Company agrees to pay all costs
of collection, including legal fees and costs, which are incurred by Business
Wire or its agents. In addition, Company acknowledges that any special
considerations on pricing or service may be negated upon default of balance
owed.
 
C.           Term and Termination. Term of this Agreement is as specified on
Page 1. Notwithstanding the foregoing, this Agreement may be terminated by
Business Wire immediately upon notice to Company from Business Wire following
any breach by Company of this Agreement. Upon termination of this Agreement, any
amounts owed to Business Wire under this Agreement before such termination will
be immediately due and payable, and Company will pay Business Wire for all work
in process-as of the date of the termination within 30 days of termination,
Sections B-D; Section F; Section G; Section I and Section A, paragraph 2 will
survive termination of this Agreement.
 
D.           Additional Rights and Restrictions. Company acknowledges that the
Services, and the databases, software, hardware, services and technology used by
or on behalf of Business Wire to provide the Services and their structure,
organization, methodology, taxonomy, schema and underlying data, information and
source code (collectively, the "Technology') constitute valuable intellectual
property of Business Wire. Subject to the terms of this Agreement, Business Wire
grants to Company the right to use any portion of the Technology incorporated
into the Materials processed by Business Wire ("Tagged Materials") solely in the
form incorporated into the Tagged Materials by Business Wire and only In
connection with Company's disclosure of the Tagged Materials in the ordinary
course of its business. Company will not, and will not permit any third party
to, use the Tagged Materials to reverse engineer, decompile, or otherwise
attempt to derive the method of operation or performance of the Services,
Business Wire may retain copies of the Tagged Materials and collect and analyze
data and information from the Tagged Materials ("Data"). All Data will be owned
by Business Wire. Following filing of the Tagged Materials by Company, Business
Wire may distribute the Data and the Tagged Materials (or portions thereof) to
third parties (or use the Data or Tagged Materials for any lawful business
purpose) without a duty of accounting to Company.
 
E.      Indemnity. Company will indemnify and hold harmless Business Wire and
its parent company, affiliate and subsidiary companies, officers, directors,
employees, contractors, licensees,
 

                 XBRL Services Terms and Conditions    
 [businesswireinitialpage.jpg]

 



 
 

--------------------------------------------------------------------------------

 




 
successors and assigns, including those licensed or authorized by Business Wire
to process, transmit or distribute materials, from any and all liabilities,
damages, judgments, claims, costs, losses, and expenses (including reasonable
legal fees and costs) arising out of or related to any and all claims alleging
conduct that would amount to a breach of any of Company's representations,
warranties or other obligations under this Agreement and any claims arising from
any actual or alleged violation by Company of any federal and state laws and
regulations regarding Company's business or that otherwise result from Company's
access to or Use of the Services or any Tagged Materials.
 
F.      Limitation of Liability. BUSINESS WIRE SHALL NOT BE LIABLE TO COMPANY
FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN
IF BUSINESS WIRE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), ARISING
FROM OR RELATED IN ANY WAY TO ANY PROVISION OF THIS AGREEMENT (INCLUDING SUCH
DAMAGES INCURRED BY THIRD PARTIES), INCLUDING, BUT NOT LIMITED TO, ANY LOSS OF
DATA, LOSS OF OPPORTUNITY, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST
BUSINESS. IN NO EVENT SHALL BUSINESS WIRE BE LIABLE TO COMPANY FOR AN AMOUNT
GREATER THAN THE PAYMENTS MADE BY COMPANY TO BUSINESS WIRE FOR THE PRODUCTS AND
SERVICES PROVIDED PURSUANT TO THE TERMS OF THIS AGREEMENT TO WHICH THE LIABILITY
RELATES. EXCEPT WHERE THE LAWS AND REGULATIONS OF A PARTICULAR JURISDICTION
CONCERNING WARRANTIES CANNOT BE WAIVED OR EXCLUDED BY AGREEMENT, BUSINESS WIRE
EXPRESSLY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, REGARDING THE
SERVICES, SITE, AND ANY MATERIALS, INCLUDING, WITHOUT LIMITATION, ALL WARRANTIES
OF TITLE, NONINFRINGEMENT, MERCHANTABILITY, AND FITNESS FOR A PARTICULAR
PURPOSE. Some jurisdictions do not allow the exclusion of liability for
incidental or consequential damages, so some or all of the above exclusions or
limitations may not apply.
 
G.      Force Majeure. If Business Wire is prevented or delayed in or from
performing any of Its obligations under the Agreement due to any delay or
failure in performance of Company or any circumstances beyond Business Wire's
control, including but not limited to governmental acts, war, riots, strikes or
trade disputes (including by and with Business Wire's employees), technical
failure, general
 
availability of the Internet, power failure, communications failure, weather,
flood, fire or explosion, natural or local emergency, Business Wire shall not be
liable for any resulting failure to provide the Services hereunder.
 
H.      Severability, Successors and Assigns.  This Agreement shall bind and
inure to the benefit of the parties and their successors and assigns. If any
provision of this Agreement, is held by a court of competent jurisdiction to be
invalid, void, or unenforceable, the remaining provisions shall nevertheless
continue In full force without being impaired or invalidated in any way.
 
I.      Governing Law, Venue and Attorney Fees.  This Agreement, shall be
governed by and construed in accordance with the laws of the United States and
the State of California. Any dispute arising under or related in any way to this
Agreement shall be adjudicated In a court of competent jurisdiction in the
County of San Francisco, California. In the event of litigation to enforce any
provision of this Agreement, the prevailing party will be entitled to recover
from the other party Its costs and fees, including reasonable legal fees.
 
J.      Change In Terms. In the event of a change in these Terms and Conditions,
Business Wire shall provide written notice and allow Company 30 days to respond
before the change takes effect. Rejection of new Terms and Conditions must be
conveyed to Business Wire in writing. Company's failure to respond in writing
and/or its continued use of the Services after the 30-day notice period has
expired shall constitute its acceptance of and agreement to such changes.
 
K.      Notices. Any notices required or allowed under this Agreement will be
given by registered or certified mail with postage prepaid, and return receipt
requested, or by nationally recognized commercial overnight courier service with
charges prepaid, to the addresses listed on Page I. Notice shall be deemed
delivered on the earlier to occur of 0) its actual receipt, (ii) the fifth
business day following its deposit in registered or certified mail, with postage
prepaid and return receipt requested, or the (iii) first business day following
its deposit with a nationally recognized commercial overnight courier service,
with charges prepaid.
 
 

                 XBRL Services Terms and Conditions    
 [businesswireinitialpage.jpg]

 
